Citation Nr: 1525602	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-15 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-operative residuals, fracture of the navicular, left wrist (non-dominant), with degenerative joint disease.

2.  Entitlement to a compensable rating for left ear hearing loss.

3.  Entitlement to an extraschedular rating for left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service in the U.S. Army from November 1971 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from that portion of an August 2010 decision of the Regional Office (RO) in Denver, Colorado that denied increased disability ratings for service-connected left wrist and left ear hearing loss disabilities.  

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The issue of entitlement to an extraschedular rating for a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire rating period, left wrist disability has been manifested by dorsiflexion limited to less than 15 degrees and degenerative arthritis.

2.  Throughout the entire rating period, left ear hearing loss has been manifested by average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 43 decibels, and speech recognition ability (Maryland CNC test) of 94 percent.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess of 10 percent for left wrist strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2014).

2.  The schedular criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.


Rating for Left Wrist Disability

The Veteran contends that his service-connected post-operative residuals, fracture of the navicular, left wrist (non-dominant hand), with degenerative joint disease (hereinafter "left wrist disability") has become more severe than the 10 percent disability rating currently assigned.  See 38 C.F.R. § 4.71, Diagnostic Code (DC) 5215 (2014).

Limitation of motion of the wrist is addressed under DC 5215.  A 10 percent disability rating, the maximum available benefit under this Diagnostic Code, is warranted for palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.  Id.  A higher rating of 20 percent may be obtained under DC 5214 if there is favorable ankylosis of the wrist in 20 to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a, DC 5214.  However, the Veteran has not been shown to have ankylosis, as further discussed below.

Normal ranges of motion of the wrist include: dorsiflexion from 0 to 70 degrees; palmar flexion from 0 to 80 degrees; ulnar deviation from 0 to 45 degrees; and radial deviation from 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 206-07.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  25 Vet. App. 1, 5 (2011).

Descriptive words such as "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent for a left wrist disability is not warranted.  

On VA examination in July 2010, the Veteran endorsed gradually worsening pain in his left wrist since 1989 that is constant as well as stiffening and swelling.  At rest, the Veteran said there is always a throbbing pain that he rated between 7 and 8 out of 10 and with any use such as griping or lifting causes the pain to elevate to 10 out of 10.  He had no specific flares of pain because his pain is constant.  The Veteran stated that sometimes he drops things and avoids using his left hand.  He said that sometimes the hand will twitch after using it because of pain.  He had no tingling or shooting pain from the wrist into the hand.  The Veteran said that he can dress, undress, eat, write and drive without assistance.  He used his right hand mostly for everything which is his dominant hand.  The examiner noted that the Veteran can lift a maximum of four pounds with his left wrist.  He did not use any type of brace and he used no treatment either prescription or over the counter.  He did not like to use medications and he never tried ice or heat.  

Physical examination of the left wrist showed swelling and tenderness and dorsal bony enlargement.  There was slight medial deviation and alignment was abnormal.  Over the dorsal wrist, there were two superficial scars of healed knife lacerations that the Veteran stated were superficial and did not go deep into the wrist.  On the ventral wrist, there was a surgical scar for which the Veteran already receives service-connected compensation.  Range of motion testing revealed wrist dorsiflexion from 0 to 20 degrees with pain throughout, palmar flexion from 0 to 40 degrees with pain throughout, radial deviation was 0 degrees and he was unable to deviate further, ulnar deviation was from 0 to 30 degrees with pain throughout.  Tinel's was negative.  Grip strength was 5-/5 interosseus strength 4+/5, thenar strength was 4/5 all due to pain and a sensation of weakness.  Sensation was normal in the left hand and equal to the right hand to soft touch.  The examiner noted that there was no change in the active or passive range of motion during repeat testing against resistance and no additional losses of range of motion were observed for the left wrist due to painful motion, weakness, impaired endurance, incoordination or instability.  Radiographic imaging studies showed severe degenerative changes of the left wrist with scapholunate widening.  Metallic density was also noted adjacent to the distal radius measuring 3.7 millimeters in length.  The examiner diagnosed postoperative residuals of the fracture of the navicular left wrist with development of severe degenerative joint disease, avascular necrosis, and residual of a tiny piece of hardware.  The examiner noted that the main decrease in function and reduced range of motion was due to the arthritis, not the metallic fragment.

VA treatment records throughout the period on appeal show continued wrist pain.  Accordingly, the Veteran was afforded another VA examination in November 2011.  During the examination, the examiner noted tenderness and pain on palpation of the joints/soft tissue of the left wrist.  Range of motion testing showed palmar flexion to 45 degrees, with pain; and dorsiflexion to 20 degrees, with pain.  Although functional loss and/or impairment of the left wrist was noted, no change in active or passive ranges of motion during repeat testing against resistance and no additional losses of range of motion were observed due to painful motion, weakness, impaired endurance, incoordination, or instability.  Muscle testing on flexion and extension was at 4/5, and there was no ankylosis.  Previous radiographic imaging tests showed degenerative/traumatic arthritis, avascular necrosis left scaphoid, and degenerative joint disease first carpal-metacarpal joint.  The examiner diagnosed scaphoid (navicular) fracture, with avascular necrosis scaphoid and carpal-metacarpal joint degenerative joint disease.

The Veteran received another VA examination in February 2015.  The examiner diagnosed advanced osteoarthritis of the left wrist with post-operative healing of a nonunion fracture of the scaphoid/navicular bone with avascular necrosis.  The Veteran reported that flare-ups do not impact the function of the wrist.  He did report having functional loss/impairment of the left wrist.  He stated that he was "depressed" because he "[cannot] keep up" with people he works with that are "half [his] age" due to his left wrist disability.  The Veteran also stated that he cannot enjoy other activities of daily living like fly fishing or driving with his left hand.  Range of motion testing revealed palmar flexion and dorsiflexion from 0 to 20 degrees; ulnar and radial deviation from 0 to 10 degrees.  The examiner noted that range of motion itself contributes to a functional loss and limits "any activity that would involve push off of the wrist such as push-ups [and] getting out of a chair, etc."  

The examiner also noted objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue that was described as diffuse throughout the left wrist and bony deformity.  There was additional loss of function or range of motion after three repetitions due to pain, weakness, fatigue, lack of endurance and incoordination.  Range of motion testing after three repetitions revealed palmar flexion and dorsiflexion from 0 to 10 degrees; ulnar and radial deviation from 0 to 5 degrees.  Additional factors contributing to this disability include weakened movement due to arthritic processes, swelling, deformity, and reduced ability to execute skilled movements smoothly due to arthritis and reduced range of motion.  Muscle strength testing was 4/5 for both flexion and extension of the left wrist, which the examiner noted this reduction was entirely due to the claimed condition.  There was no ankylosis found at this time, but there was objective evidence of crepitus.  The examiner noted that the "Veteran would be limited by any vocation that involves repetitive motion of the wrist.  He would be limited in any lifting and carrying or any fine motor skills of the left upper limb."

The Veteran appeared before the undersigned in April 2015 for a Board hearing.  At this time, the Veteran stated that he works in construction and endorsed limited use of power tools with his left wrist due to pain and "shocks" up his arm.  He stated that cold weather also affects his wrist.  The Veteran stated he treats his left wrist with use of a brace and over-the-counter pain relief medication.  He reported flare-ups that last approximately three days each time.  The Veteran also said that he cannot pick up a carton of milk from the fridge using his left wrist.  He stated that his left wrist disability severely affects his daily living activities and it is very discouraging that he cannot use his left hand as much as he would like.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his left wrist disability.  The Veteran is competent to report symptomatology relating to his left wrist disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Competent evidence concerning the nature and extent of the Veteran's disability has also been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.

Upon review of all the relevant lay and medical evidence, the Board finds that the left wrist disability does not meet or more nearly approximate the DC 5214 criteria for a rating in excess of 10 percent because he has not been shown to have ankylosis or a wrist disability approximating ankylosis.  Ankylosis is defined generally as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Dorland's Illustrated Medical Dictionary 94 (32d ed. 2012).

The evidence of record indicates that the Veteran's service-connected left wrist disability is primarily manifested by limited range of motion as evidenced by less than 15 degrees of dorsiflexion and degenerative arthritis.  There is no medical or lay evidence of other symptoms that would not result in the pyramiding of other wrist-related Diagnostic Codes.  Even though the Veteran does have limitation of motion, there is still evidence of motion and functional ability.  Given the objective evidence of pain in the left wrist over the course of the claim and appeal period, a 10 percent disability rating is still appropriate as actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board also notes that it considered the applicability of "staged" ratings, but found no distinctive periods where a higher rating was warranted.

Based on the foregoing, the Board concludes that the Veteran's left wrist has been no more than 10 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating for Left Ear Hearing Loss

The Veteran received a noncompensable rating for left ear hearing loss, effective June 30, 1983.  He asserted in April 2010 that his hearing loss is more severe than currently rated.

The Veteran's hearing loss is rated using 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

After a full review of the record, and as discussed below, the Board concludes that a compensable rating for left ear hearing loss is not warranted.  

On the authorized VA audiological evaluation in July 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
25
35
40
45
36

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.

On the authorized VA audiological evaluation in October 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
45
35
40
50
43

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.

During the April 2015 Board hearing before the undersigned, the Veteran endorsed increased ringing and buzzing in his ears, but that his hearing loss "is like the same."  The Veteran stated that he has a hard time hearing other people while working in construction and that background noises make hearing difficult for him.  He explained that he does not wear his hearing aids at work due to the nature of his job.  As an initial matter, the Board notes that the Veteran is already service-connected for tinnitus and receives the maximum schedular evaluation for this disability.  

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his left ear hearing loss.  To determine the appropriate rating evaluation for the Veteran's left ear hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b) and assigns a Roman numeral designation of I for the Veteran's non-service-connected right ear in accordance with 38 C.F.R. § 4.85(f).  Throughout the period on appeal, the Veteran's worst left ear pure tone threshold average from 1000 hertz to 4000 was 43 decibels with 94 percent speech discrimination.  Accordingly, Table VI assigns the Roman numeral I to the left ear. 

Next, DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the row for Roman numeral I and the column for Roman numeral I intersect, Table VII reveals that a rating of zero percent is warranted.  There is no other evidence of record that addresses the schedular rating criteria.  While the Veteran is competent to report symptoms of decreased hearing, the Board, nonetheless, is bound to use the rating criteria identified in 38 C.F.R. § 4.85.

Based on the foregoing, the Board concludes that the Veteran's left ear hearing loss has been noncompensably disabling throughout the entire rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU and Extraschedular Ratings

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of whether a total disability evaluation is warranted based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's disabilities made him unable to secure or follow any substantially gainful occupation.

The Board has also considered whether the schedular criteria are somehow inadequate and thus, whether referral for an "extraschedular rating" is warranted for his service-connected disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected left ear hearing loss above, reasonably describe and assess the Veteran's disability level and symptomatology.  With regard to hearing loss, a fully compliant VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the VA examination report specifically addressed the functional effects caused by the Veteran's left ear hearing loss disability, noting general complaints such as difficulty comprehending speech when other noises are present or the speaker is distant from his physical location.

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints relate to diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations is one of many factors contemplated in the regulations and schedular rating criteria.  

As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's left ear hearing loss, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in May 2010.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in July 2010, November 2011, October 2014, and February 2015.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a schedular rating in excess of 10 percent for post-operative residuals, fracture of the navicular, left wrist (non-dominant), with degenerative joint disease is denied.

Entitlement to a compensable rating for left ear hearing loss is denied.


REMAND

The Board has found the Veteran is not entitled to a schedular rating in excess of 10 percent for his left wrist disability.  However, the evidence of record reasonably raises a claim that he is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) due to the unusual impairment that this disability causes his occupation as a construction worker.  He has provided multiple statements regarding details thereof to include on his VA medical examinations and the transcript of his testimony from his Board hearing.  

The Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Nevertheless, the Board must specifically adjudicate whether to refer a case for extraschedular evaluation referral to and assignment of an extraschedular rating by the Under Secretary for Benefits or Director of the Compensation and Pension Service when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  In this case, the Board finds that the record does warrant referral for extraschedular consideration, and a remand is required for such action.

Accordingly, the issue of entitlement to an extra-schedular evaluation for the service-connected left wrist disability is REMANDED for the following action:

1.  Refer the Veteran's claim for an extra-schedular rating for the left wrist disability to the Under Secretary for Benefits or the Director, Compensation and Pension Services, for a determination of whether the assignment of an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b)(1).

2.  After completing any additional development deemed necessary, readjudicate the issue on appeal.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be provided an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


